524 F.2d 233
90 L.R.R.M. (BNA) 3200, 77 Lab.Cas.  P 11,143
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BOB BRITT LUMBER CO., INC., Respondent.
No. 74-2194.
United States Court of Appeals,Ninth Circuit.
Oct. 28, 1975.

Michael Messitte, N.L.R.B., San Francisco, Cal.  (argued), for petitioner.
Robert J. Scolnik, San Francisco, Cal.  (argued), for respondent.

ORDER

1
Before MERRILL and KOELSCH, Circuit Judges, and SMITH,* District Judge.


2
The order of the National Labor Relations Board issued November 13, 1973, and reported at 207 NLRB No. 35 is enforced in full.



*
 The Honorable Russell E. Smith, Chief Judge of the United States District Court for the District of Montana, sitting by designation